[Cite as State v. Givens, 2022-Ohio-4067.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY


STATE OF OHIO,
                                                           CASE NO. 5-21-33
       PLAINTIFF-APPELLEE,

       v.

RONALD H. GIVENS, JR.,                                     OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,
                                                           CASE NO. 5-21-34
       PLAINTIFF-APPELLEE,

       v.

RONALD H. GIVENS, JR.,                                     OPINION

       DEFENDANT-APPELLANT.


                Appeals from Hancock County Common Pleas Court
                   Trial Court Nos. 2021 CR 11 and 2021 CR 25

                                      Judgments Affirmed

                           Date of Decision: November 14, 2022


APPEARANCES:

        W. Alex Smith for Appellant

        Phillip A. Riegle for Appellee
Case Nos. 5-21-33 and 5-21-34


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Ronald H. Givens, Jr. (“Givens”) appeals the

judgments of the Hancock County Court of Common Pleas, arguing that R.C.

2971.271 (“the Reagan Tokes Law”) is unconstitutional. For the reasons set forth

below, the judgments of the trial court are affirmed.

                           Facts and Procedural History

       {¶2} On January 12, 2021, Givens was indicted on one count of aggravated

trafficking in drugs in violation of R.C. 2925.03(A), a felony of the second degree.

Doc. 1A. This charge became the basis of Case No. 21-CR-11. Doc. 1A. On

January 26, 2021, Givens was indicted on one count of aggravated trafficking in

drugs in violation of R.C. 2925.03(A), a felony of the first degree. Doc. 1B. This

charge became the basis of Case No. 21-CR-25. Doc. 1B. On October 1, 2021,

Givens pled guilty to both of the counts against him as charged. Doc. 46A, 51B.

The trial court then sentenced Givens, imposing an indefinite prison term pursuant

to the Reagan Tokes Law for the charge that formed the basis of Case No. 21-CR-

25. Doc. 49A, 54B. The trial court issued its judgment entries of sentencing on

October 15, 2021. Doc. 49A, 54B.

                                Assignment of Error

       {¶3} Givens filed his notices of appeal on October 26, 2021. Doc. A55, B60.

On appeal, he raises the following assignment of error:



                                         -2-
Case Nos. 5-21-33 and 5-21-34


       The defendant’s sentence is unconstitutional as it violates the
       separation of powers doctrine of the United States and Ohio
       Constitutions. It also violates the equal protection clause of the
       same Constitutions.

                                  Legal Standard

       {¶4} “It is difficult to prove that a statute is unconstitutional.” State v.

Moore, 2017-Ohio-4358, 91 N.E.3d 1267, ¶ 9 (3d Dist.), quoting Arbino v. Johnson

& Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 25.

       All statutes have a strong presumption of constitutionality. * * *
       Before a court may declare unconstitutional an enactment of the
       legislative branch, ‘it must appear beyond a reasonable doubt
       that the legislation and constitutional provisions are clearly
       incompatible.’ [State v. Stoffer, 2d Dist. Montgomery No. 26268,
       2015-Ohio-352, ¶ 8, quoting Arbino at ¶ 25], quoting State ex rel.
       Dickman v. Defenbacher, 164 Ohio St. 142, 128 N.E.2d 59 (1955),
       paragraph one of the syllabus.

Moore at ¶ 9. The party challenging the constitutionality of a law bears the burden

of establishing its unconstitutionality.” State v. Morrissey, 3d Dist. Hardin No. 6-

22-06, 2022-Ohio-3519, ¶ 19, quoting State v. Thompkins, 75 Ohio St.3d 558, 560,

1996-Ohio-264, 664 N.E.2d 926 (1996).

                                  Legal Analysis

       {¶5} In his sole assignment of error, Givens raises two main arguments.

First, he asserts that the Reagan Tokes Law runs afoul of the separation of powers

doctrine. However, in State v. Hacker, we considered and rejected this exact




                                        -3-
Case Nos. 5-21-33 and 5-21-34


argument. State v. Hacker, 2020-Ohio-5048, 161 N.E.3d 112, ¶ 22-23.1 See also

State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153, ¶ 26-27; State

v. Hartline, 3d Dist. Logan Nos. 8-21-13, 8-21-14, 2022-Ohio-2997, ¶ 18. At this

juncture, we decline to revisit our prior decision. Thus, applying the holding in

Hacker to the case presently before this Court, we find Givens’s first argument to

be without merit.

        {¶6} Second, Givens argues that the Reagan Tokes Law violates the Equal

Protection Clause because this provision only applies to inmates who have been

convicted of felonies of the first or second degrees but not inmates who have been

conviction of felonies of the third, fourth, or fifth degrees. Equal protection

        guarantees require that all similarly situated individuals be
        treated in a similar manner. State ex rel. Doersam v. Indus. Comm.
        (1989), 45 Ohio St.3d 115, 119, 543 N.E.2d 1169, 1173. In other
        words, laws are to operate equally upon persons who are
        identified in the same class.

State ex rel. Patterson v. Indus. Comm., 77 Ohio St.3d 201, 204, 1996-Ohio-263,

672 N.E.2d 1008, 1010 (1996). In an equal protection challenge,

        [i]f a statute does not implicate a fundamental right or a suspect
        classification, courts employ a ‘rational basis’ standard of review,
        and a statute will not violate equal-protection principles if it is
        rationally related to a legitimate government interest.




1
 We are aware that the Ohio Supreme Court has accepted an appeal from State v. Hacker, supra, with oral
arguments scheduled to be heard on January 11, 2023. State v. Hacker, 161 Ohio St.3d 1449, 2021-Ohio-
534, 163 N.E.3d 585.

                                                 -4-
Case Nos. 5-21-33 and 5-21-34


State v. Mole, 2013-Ohio-3131, 994 N.E.2d 482, ¶ 10 (8th Dist.). See also State v.

Batista, 151 Ohio St.3d 584, 2017-Ohio-8304, 91 N.E.3d 724, ¶ 22. In his brief,

Givens does not argue that the Reagan Tokes Law implicates a suspect classification

or a fundamental right. See State v. Edwards, 1st Dist. Hamilton No. C-200101,

2022-Ohio-3408, ¶ 18. Thus, we will apply the rational basis test in this appeal.

           {¶7} In State v. Guyton, the First District Court of Appeals considered a case

in which the appellant argued that inmates who were convicted of felonies of the

first and second degree were treated differently from those convicted of felonies of

the third, fourth, and fifth degrees under the provisions of the Reagan Tokes Law.

State v. Guyton, 1st Dist. Hamilton No. C-190657, 2022-Ohio-2962, ¶ 58.2 The

First District found that the appellant’s

           primary Equal Protection Clause argument collapse[d] because
           he [could not] * * * demonstrate that similarly situat[ed]
           individuals [were] * * * treated disparately with respect to a
           fundamental right. At issue is simply a state sentencing scheme.
           The legislature has enacted an indeterminate sentencing structure
           for certain serious felony offenders that does not apply to less
           serious felony offenders.

Id. at ¶ 65. The First District then applied the rational basis test and concluded that

           [t]he legislature undoubtedly has a goal of rehabilitating
           offenders so that when those offenders are released they do not
           create ‘an unsafe condition for an unsuspecting public.’ See [State
           v.] Delvallie, 2022-Ohio-470, 185 N.E.3d 536, [(8th Dist.)] ¶ 1. The
           legislature’s ‘incentive-laden approach’ that involves the ODRC
           in release decisions bears a logical and reasonable relationship to
           the state’s goal.

2
    We are aware that State v. Guyton was appealed to the Ohio Supreme Court on September 2, 2022.

                                                    -5-
Case Nos. 5-21-33 and 5-21-34



       ***

       The legislature’s focus on Ohio’s most serious felony offenders is
       not surprising considering the significant resources that are
       required to administer the indeterminate sentencing scheme.
       Moreover, the legislature’s connection between recidivism upon
       release and an offender’s placement in restrictive housing,
       security risk classification, and dangerous, antisocial conduct
       while in prison makes logical sense. The state has a great interest
       in the success of the Reagan Tokes Law, which departs from a
       ‘purely punitive prison policy,’ and the use of the prison-rule-
       infraction system as a model and vehicle to attain that goal passes
       constitutional muster under a rational-basis standard of review.

Id. at ¶ 66, 68. See State v. O’Neal, 1st Dist. Hamilton No. C-190736, 2022-Ohio-

3017, ¶ (holding in an equal protection challenge that the indefinite sentencing

scheme in the Reagan Tokes Law “is rationally related to the state’s goal in reducing

recidivism for serious offenders by incentivizing good conduct in prison as observed

by those overseeing the prisons.”).

       {¶8} In substance, the equal protection argument raised in Guyton is the same

as the one raised by Givens herein. In fact, the appellant in Guyton appears to have

raised a far more extensive equal protection challenge. Guyton, supra, at ¶ 62. By

contrast, Givens has not even cited to any legal authority in support of this argument

in his brief. See App.R. 16(A)(7). Thus, finding the First District’s reasoning to be

persuasive, we apply the logic of Guyton to the case presently before us and

conclude that Givens has failed to demonstrate that the Reagan Tokes Law violates

his right to equal protection. Guyton, supra, at ¶ 66, 68. See also State v. Ratliff,


                                         -6-
Case Nos. 5-21-33 and 5-21-34


2022-Ohio-1372, 190 N.E.3d 684, ¶ 62 (5th Dist.) (holding in an equal protection

challenge against the Reagan Tokes Law that “[i]t is axiomatic that the entire Ohio

penal system is based upon classifying and treating each felony degree

differently”),3 quoting State v. Hodgkin, 12th Dist. Warren No. CA2020-08-048,

2021-Ohio-1353, fn. 2. Thus, Givens’s second argument is without merit.

                                              Conclusion

        {¶9} Since Givens had not carried the burden of establishing that the Reagan

Tokes Law is unconstitutional in either of his two arguments, his sole assignment

of error is overruled. Having found no error prejudicial to the appellant in the

particulars assigned and argued, the judgments of the Hancock County Court of

Common Pleas are affirmed.

                                                                               Judgments Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls




3
 We are aware that the Ohio Supreme Court has accepted an appeal from State v. Ratliff, supra. See State v.
Ratliff, 167 Ohio St.3d 1481, 2022-Ohio-2765, 192 N.E.3d 516.

                                                   -7-